Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 12/03/2020. Currently, claims 1-21 are pending in the application.
  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, 10-15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahu et al (US 9306570 B1).

Regarding claim 1, Figures 1-3 of Sahu disclose a metal oxide semiconductor (MOS) device (300, Figure 3) on an integrated circuit (IC) (Figure 1), comprising: 
a set of p-type MOS (pMOS) transistors (360 and 380; Col. 5 in lines 1-20) on a first side (STI/DTI side) of the IC, the set of pMOS transistors being adjacent to each other in a second direction (left to right); 
a set of n-type MOS (nMOS) transistors (362 and 382; Col. 5 in lines 1-20) on a second side of the IC, the set of nMOS transistors being adjacent to each other in the second direction (left to right), the second side being opposite the first side in a first direction (360 to 362 direction), the first direction being orthogonal to the second direction; and 
an oxide diffusion (OD) region (304; Col. 3 in lines 56-63) between the set of pMOS transistors (360 and 380) and the set of nMOS transistors (362 and 382).  

Regarding claim 2, Figures 1-3 of Sahu disclose that the MOS device of claim 1, further comprising a first set of gate interconnects (312/332 and 320/340, Col. 4 in lines 21-40) extending in the first direction (310 to 330 direction) over the oxide diffusion (OD) region (304; Col. 3 in lines 56-63).  

Regarding claim 3, Figures 1-3 of Sahu disclose that the MOS device of claim 2, further comprising a set of contacts (314, 316, 332, 334, 336 and 342) contacting the OD region adjacent each of the first set of gate interconnects (312 and 320) and extending in the first direction (310 to 330 direction).  

Regarding claim 4, Figures 1-3 of Sahu disclose that the MOS device of claim 3, wherein the OD region, the first set of gate interconnects (312 and 320), and the set of contacts (314, 316, 332, 334, 336 and 342) form a first set of transistors between the set of pMOS transistors and the set of nMOS transistors (310 and 330, Col. 4 in lines 21-40), the first set of transistors being adjacent to each other in the second direction (left to right), each of the transistors of the first set of transistors including a source (314 and 332) corresponding to one contact of the set of contacts, a drain (316 and 336) corresponding to one contact of the set of contacts, and a gate corresponding to one gate interconnect (312/332 or 320/340) of the first set of gate interconnects.  

Regarding claim 5, Figures 1-3 of Sahu disclose that the MOS device of claim 4, wherein the first set of transistors (310/318 and 330/338) is configured to be dummy transistors (transistors are configured as capacitor, Col. 6, lines 26-40, please see Figure 2/5).  

Regarding claim 6, Figures 1-3 of Sahu disclose that the MOS device of claim 5, wherein the source, drain, and gate of each of the dummy transistors are configured to be floating and isolated from a voltage source (transistors are configured as capacitor, Col. 6, lines 26-40, Figure 2/5).  



Regarding claim 7, Figures 1-3 of Sahu disclose that the MOS device of claim 4, wherein the first set of transistors is configured to be decoupling capacitors (transistors are configured as capacitor, Col. 6, lines 26-40, Figure 2/5).  

Regarding claim 8, Figures 1-3 of Sahu disclose that the MOS device of claim 7, wherein the set of contacts  (314, 316, 332, 334, 336 and 342) coupled to the sources and the drains of the first set of transistors are configured to be coupled to a power supply voltage (V.sub.dd), and the gates of the first set of transistors are configured to be coupled to a ground voltage (V.sub.ss) (Col. 4, lines 21-40).  

Regarding claims 10-11, Figures 1-3 of Sahu disclose that the MOS device of claim 4, further comprising: a second set of gate interconnects extending in the first direction, at least a subset of the second set of gate interconnects forming gates of the pMOS transistors; and a third set of gate interconnects extending in the first direction, at least a subset of the third set of gate interconnects forming gates of the nMOS transistors; wherein the first set of gate interconnects, the second set of gate interconnects, and the third set of gate interconnects are isolated from and collinear with each other, wherein  the second set of gate interconnects and the first set of gate interconnects are disconnected from each other in a first region adjacent to the first set of transistors, corresponding gate interconnects of the second set of gate interconnects and the first set of gate interconnects being collinear with each other; and the third set of gate interconnects and the first set of gate interconnects are disconnected from each other in a second region adjacent to the first set of transistors, corresponding gate interconnects of the third set of gate interconnects and the first set of gate interconnects being collinear with each other (Figure 3 of Sahu teaches gate interconnects (372) to the left region and gate interconnects (392) to the right region extending in the first direction (366 to 362 direction), wherein Figure 1 of Sahu teaches that the circuit having more than one of such blocks in the device. Further, Figure 2 of Sahu teaches that the gate interconnects are connecting the pMOS and nMOS in the first direction and has to be isolated from each other in different blocks).

Regarding claims 12-14, Figures 1-3 of Sahu disclose that the MOS device of claim 4, further comprising a set of metal 1 (M1) layer interconnects coupling at least one of the pMOS transistors (360 and 380; Col. 5 in lines 1-20) to at least one of the nMOS transistors (362 and 382; Col. 5 in lines 1-20), the set of M1 layer interconnects being unidirectional, wherein the set of M1 layer interconnects is unidirectional in the first direction (360-363 direction) and further comprising a set of metal 2 (M2) layer interconnects coupled to at least one M1 layer interconnect of the set of M1 layer interconnects, the set of M2 layer interconnects being unidirectional in the first direction (Figure 2 teaches connecting pMOS transistor 202 to nMOS transistor and Figure 3 teaches 360/380 as pMOS transistor and 362/382 as nMOS transistor and to connect the transistor in Figure 3 according to Figure 2 requires plurality of metals in interconnects going from pMOS to nMOS direction which is the first direction; Figure 5 teaches such a metal interconnect 502, only one shown but a plurality if required based on Figure 2).  

Regarding claim 15, Figures 1-3 of Sahu disclose that the MOS device of claim 4, further comprising: a set of power interconnects extending in the second direction (left to right) across the IC adjacent an edge at the first side of the IC, the set of power interconnects being configured to provide a power supply voltage (V.sub.dd) to the set of pMOS transistors (360 and 380; Col. 5 in lines 1-20); and 
a set of ground interconnects extending in the second direction (left to right) across the IC adjacent an edge at the second side of the IC, the set of ground interconnects being configured to provide a ground voltage (V.sub.ss) to the set of nMOS transistors (362 and 382; Col. 5 in lines 1-20), wherein the first set of transistors are in a center region between the set of power interconnects and the set of ground interconnects (Col. 4 in lines 53-67; V.sub.dd  is connected at the side of 360 and 380 and the V.sub.ss is connected at the side of 362 and 382).  

Regarding claim 19, Figures 1-3 of Sahu disclose that the MOS device of claim 1, wherein the MOS device (300) is a cell on the IC (Abstract and the Background of Sahu, please see Figure 1 for the IC).  

Regarding claim 20, Figures 1-3 of Sahu disclose that the MOS device of claim 1, wherein the OD region (304; Col. 3 in lines 56-63) between the set of pMOS transistors (360 and 380; Col. 5 in lines 1-20) and the set of nMOS transistors (362 and 382; Col. 5 in lines 1-20) is continuous (partially continuous) in the second direction (left to right) across the IC.  

Regarding claim 21, Figures 1-3 of Sahu disclose that the MOS device of claim 1, wherein the OD region (304; Col. 3 in lines 56-63) between the set of pMOS transistors (360 and 380; Col. 5 in lines 1-20) and the set of nMOS transistors (362 and 382; Col. 5 in lines 1-20) is discontinuous in the second direction (left to right) across the IC (discontinues at the border of 302 and 306).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Sahu et al (US 9306570 B1).

Regarding claim 9, Figures 1-3 of Sahu do not explicitly teach that the MOS device of claim 7, wherein the set of contacts coupled to the sources and the drains of the first set of transistors (310/318 and 330/338) are configured to be coupled to a ground voltage, and the gates of the first set of transistors are configured to be coupled to a power supply voltage. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use such contacts to the sources and the drains of the first set of transistors, and the gates in order to configure and activate the device during the operation of the integrated circuits, wherein these transistors can be configured as capacitors (Figures 2 and 5).


Regarding claims 16-18, Figures 1-3 of Sahu do not explicitly teach that the MOS device of claim 4, wherein a distance between the set of pMOS transistors (360 and 380; Col. 5 in lines 1-20) and the first set of transistors is less than a threshold distance, and a distance between the set of nMOS transistors (362 and 382; Col. 5 in lines 1-20) and the first set of transistors is less than the threshold distance. Or
The MOS device of claim 14, wherein a distance between the set of pMOS transistors and the set of nMOS transistors is greater than the threshold distance,
wherein the distance between the set of pMOS transistors and the set of nMOS transistors is greater than twice the threshold distance and 18 129025-0106UT01Qualcomm Ref. No. 205273less than twice the threshold distance plus a nanosheet width WNS associated with the transistors of the first set of transistors.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813